DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN ACTIVE NOISE CONTROL DEVICE COMPARING PEAK FREQUENCIES IN IMPEDANCE FREQUENCY CHARACTERISTICS.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 states “obtain the impedance frequency characteristic by a Fourier transform unit by performing a Fourier transform on the second adaptive filter” which is unclear.  It is unclear what is meant by performing a Fourier transform on a filter.  A Fourier transform can only be performed on a sequence of data points, such as  the coefficients of a filter over time.  Perhaps “obtain the impedance frequency characteristic by a Fourier transform unit by performing a Fourier transform on the filter coefficient of the second adaptive filter” could be used.

Claim 6 states “wherein the one or more processors cause the active noise control device to allow an information display device provided at the vehicle to display information indicating…” which is unclear.  A device “allowing” something to happen only requires that it not interfere with the possibility of that thing happening.  It is unclear what the scope of “causing the active noise device to allow…” is in this context.  Perhaps this could be reworded to  “wherein the one or more processors cause an information display device provided at the vehicle to display information indicating…”.  


Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-10 are allowed.
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Goto (US 20190028805 A1), Ellis et al. (US 9247365 B1), Hodges et al. (US 20210136491 A1), and Gautama (US 20130251164 A1), expressly teaches or reasonably suggests, “an active noise control device that causes an actuator to output a canceling sound based on a control signal in order to reduce noise in a vehicle compartment of a vehicle, the active noise control device comprising one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the active noise control device to:
…
identify a peak frequency in an impedance frequency characteristic that is a frequency characteristic of impedance of the actuator;
…
determine whether or not a difference between the currently identified peak frequency and the stored initial peak frequency is greater than or equal to a threshold value; and
change a characteristic of the generated control signal when it is determined that the difference is greater than or equal to the threshold value“, in combination with the rest of the limitations of the claim, in a manner as claimed.
Independent claim 10 is allowed for the same reasons as claim 1.
Dependent claims 2, 4, 5, and 7-9 are allowed because they contain all the limitations of independent claim 1 as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654  

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654